DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed on 09/30/2019 are accepted.

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 03/29/2021 in which claims 1, 5, 6, 11, 13, 14, 17, 20-22, and 24-26 have been amended, claims 2-4, 8, 16, 18, and 23 have been canceled and entered of record.
Claim 24 have been amended herein to overcome the rejections under 35 U.S.C 112(a). Based on the amended claims, the rejections under 35 U.S.C 112(a), are withdrawn.
Claims 1, 5-7, 9-15, 17, 19-22, and 24-26 are pending for examination.

Response to Arguments
Applicant’s arguments on pages 11-18 of the Amendment with respect to the amended independent claims 1, 11 and 17 are fully considered and persuasive, therefore the rejections to the claims are withdrawn.


Allowable Subject Matter
Claims 1, 5-7, 9-15, 17, 19-22, and 24-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “a gate of the third switch is controlled by a second signal derived from a signal on the common node of the first switch and the second switch through a second linear regulator comprising a second p-type transistor, and wherein a gate of the first p-type transistor is directly connected to a gate of the second p-type transistor”, and a combination of other limitations thereof as recited in the claims.
Regarding independent claim 11, the prior art does not teach or suggest the claimed invention having “wherein the second signal is controlled by a second linear regulator comprising a second p-type transistor, and wherein a gate of the first p- type transistor is directly connected to a gate of the second p-type transistor”, and a combination of other limitations thereof as recited in the claims.
Regarding independent claim 17, the prior art does not teach or suggest the claimed invention having “wherein a gate of the first switch is controlled by a first signal derived from a signal on the common node of the third switch and the fourth switch through a first linear regulator comprising a first p-type transistor, and a gate of the third switch is controlled by a second signal derived from a signal on the common node of the first switch and the second switch through a second linear regulator comprising a second p-type transistor, and wherein a gate of the first p-type transistor is directly connected to a gate of the second p-type transistor”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 5-7, 9-10, 12-15, 19-22, and 24-26, the claims have been found allowable due to their dependencies to claims 1, 11 and 17 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836